NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


RALSTON E. MacDONNELL and             )
CHARLENE ANN LATIMER-                 )
MacDONNELL,                           )
                                      )
              Appellants,             )
                                      )
v.                                    )             Case No. 2D17-652
                                      )
US BANK NA as Legal Title Trustee for )
Truman 2013 SC4 Title Trust; EQUITY   )
TRUST COMPANY as Custodian FBO IRA )
Account No. Z029889 50% undivided     )
interest; ANGELO INGORVAIA, 50%       )
interest; THE BEACHES OF LONGBOAT )
KEY-SOUTH OWNERS ASSOCIATION, )
INC.; QUALITY SCREENING WINDOW        )
AND DOOR, INC.; and SPECTRUM          )
CONTRACTING, INC.,                    )
                                      )
              Appellees.              )
                                      )

Opinion filed March 14, 2018.

Appeal from the Circuit Court for Sarasota
County; Lon Arend and Brian A. Iten,
Judges.

Pedro W. Rodriguez of Pedro W.
Rodriguez, P.A., Tampa, for Appellants.

Roy A. Diaz of SHD Legal Group, P.A., Fort
Lauderdale, for Appellee US Bank.
James D. Gibson of Gibson, Kohl, Wolff &
Hric, P.L., Sarasota, for Appellees Equity
Trust Company and Angelo Ingorvaia.

No appearance for remaining Appellees.




PER CURIAM.


             Affirmed.


CASANUEVA and BLACK, JJ., and MAKAR, SCOTT, ASSOCIATE JUDGE, Concur.




                                             -2-